               Case 3:20-cr-03580-JLS Document 23 Filed 11/19/20 PageID.86 Page 1 of 1



                                                                        '••=--~-"··
 1
 2                                                                                         ··.- . I
 3                                                                              NCV 1 : 2020 /
 4                                                                   I s:'"~i.';;\lq\'O·    ::.\<\·•
 5
 6
 7

 8                                 UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   11   United States of America,                         Case No.:      ci.OCX~?fil) -J'L.S
12                                           Plaintiff,
                                                            ORDER
13        V,


14        C.,vy,s,~\ Lo pe,""z-, Defendant.
15
16
17   11           The Court orders the United States to comply with the continuing duty to disclose
18 II evidence which is favorable to the defendant as required by Brady v. Maryland, 373 U.S.
19 II 83 (1963), and its progeny. Upon finding that the government has failed to comply with
20   11   this order, the Court may, as appropriate, order the production of such information, grant
21   II a continuance, impose evidentiary sanctions, or, in extreme cases, dismiss charges.
22
2311 Dated: 11/19/2020
24
25
                                                           df£
                                                          Honorable Linda Lopez
                                                          United States Magistrate Judge
26
27
28



                                                                                                      «Case_No_»
